Citation Nr: 1503118	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-34 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to an effective date earlier than April 29, 2010, for the assignment of a 10 percent rating for tinnitus.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the RO. In that decision, the RO granted an increased 10 percent rating for the tinnitus, effective April 29, 2010 (a year prior to the date the increased rating claim was received). The Veteran, within one year of the September 2011 rating decision, expressed disagreement with the effective date.

In June 2013, the Veteran testified in a hearing at the RO before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1. In a February 1986 rating decision, the RO granted service connection for tinnitus and assigned a non-compensable evaluation, effective on August 24, 1985 (date following his separation from service). It was unappealed and became final. New and material evidence was not received within one year of the decision.

2. A claim for an increased rating was received on April 29, 2011.

3. Effective June 10, 1999, there was a change in law regarding the rating criteria for tinnitus.


CONCLUSION OF LAW

The criteria for an effective date prior to April 29, 2010, for the assignment of a 10 percent rating for tinnitus are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a June 2011 letter sent to the Veteran. The claims were last adjudicated in November 2012.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded VA examination in September 2011 in connection with his claim for increased ratings. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations are adequate with regard to the issues on appeal. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and documented all manifestations of his service-connected disabilities. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, during the June 2013 hearing the VLJ clarified the issue, explained the concept of effective dates and addressed the Veteran's contentions. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. 

Analysis

The Veteran has appealed the assignment of the effective date for the increased 10 percent rating.  In a September 2011 rating decision the RO established the effective date as one year prior to the date of the receipt of the claim, April 29, 2010. The law provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b). Where compensation or pension is increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue. In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier. 38 U.S.C.A. § 5110(g). 

Here, the Veteran's claim for increase was received on April 29, 2011. Effective June 10, 1999, the rating criteria for tinnitus was revised to allow for assignment of a 10 percent rating for recurrent tinnitus (previously, a 10 percent rating was assigned for persistent tinnitus as a symptom of head injury, concussion or acoustic trauma). Because the RO increased the evaluation for the Veteran's tinnitus pursuant to the change in the criteria for rating tinnitus, the RO assigned April 29, 2010, as the effective date for the increased 10 percent evaluation. 38 U.S.C.A. § 5110(g). 

There is simply no indication of the Veteran's intent to file a claim for increase for his tinnitus prior to April 2011 nor does the Veteran assert that he filed a claim for increase prior to April 2011. Rather, the Veteran asserts that he was never advised of the change in the regulations. Accordingly, he contends that he should be granted an effective date back to the date of the change in the regulations (June 10, 1999). However, the Board notes that the Veteran is charged with knowledge of the laws addressing claims for increase and when such claim should be filed. A claimed lack of knowledge of VA procedure does not assist in obtaining the benefit sought. See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (ignorance of the law was not a valid basis for a claimant to assert that he/she should be awarded a benefit because the claimant was unaware of the applicable law(s)).

The only remaining possibility in this case is that the claim can be processed as some form of freestanding claim for an earlier effective date.  However, such a possibility vitiates the rule of finality.  Accordingly, to the extent that appellant has improperly raised a freestanding claim for an earlier effective date in an attempt to overcome the finality of the prior regional office decision, his appeal will be dismissed.  See, Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Under such circumstances, the Board is constrained by the law and regulations governing the establishment of effective dates for the award of compensation. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved.


ORDER

Entitlement to an effective date earlier than April 29, 2010, for the assignment of a 10 percent rating for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


